DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, 11, 22, 24, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Neusch, US 2019/0186092 A1 in view of Lang, US 4,861,194.
Regarding claim 1, Neusch teaches a bollard (Figure 16) comprising:
an impact receiving post (22b; Figure 16) having an outer surface, a proximal end, and a distal end; and
a foundation cage defining a three-dimensional lattice structure (unnumbered; clearly shown in Figure 16; [0065] lines 24-26), the foundation cage coupled to the proximal end of the impact receiving post and configured for installation in concrete beneath a ground surface (foundation cage and concrete shown below grade line in Figure 16), the foundation cage defining a recess that receives a proximal 
While Neusch shows the bottom end of the post above the bottom of the foundation cage in Figure 16 but does not disclose how it is supported, Lang teaches a foundation cage (2; Figures 1 and 2) with a horizontal stop member (member of grill 4; made of conventional rebar; column 2 lines 24-26 and 39-42) that are fixed (welded) to the cage.  It would have been obvious to one of ordinary skill in the art to modify Neusch’s bollard to include a horizontal stop member at least partially extending across the recess and supporting the impact receiving post in view of Lang’s disclosure that foundation cages with a horizontal support is known.  The resulting combination yields the horizontal stop member supporting the impact receiving post and preventing the impact receiving post from extending further into the foundation cage, wherein the horizontal stop member is fixed to a remainder of the foundation cage beneath the impact receiving post, and wherein a maximum length of the horizontal stop member is approximately equal to an outermost width of the foundation cage.
Regarding claim 2, the resulting combination includes the foundation cage includes a plurality of upright members spaced from each other and aligned with the impact receiving post substantially vertically when installed beneath the ground surface (as shown in Neusch’s Figure 16).
Regarding claim 8, the resulting combination includes the plurality of upright members being parallel to each other (as shown in Neusch’s Figure 16).
Regarding claim 11, in view of Lang disclosing that the foundation cage is constructed of conventional rebar (column 2 lines 39-42), it would have been obvious to one of ordinary skill in the art to modify the foundation cage of the resulting combination to be comprised of rebar in view of Lang’s disclosure that rebar is a conventional material.
Regarding claim 22, the resulting combination includes the foundation cage only partially overlapping the impact receiving post (as shown in Neusch’s Figure 16).

a second horizontal stop member (another piece of rebar that is parallel; Ref C teaches multiple pieces of rebar forming a grill, at least two are parallel to each other as shown in Figure 1) at least partially extending across the recess of the foundation cage and supporting the impact receiving post, the second horizontal stop member parallel to the first horizontal stop member.
Regarding claim 26, the resulting combination includes the horizontal stop member being comprised of rebar (grill 4; made of conventional rebar; column 2 lines 24-26 and 39-42).
Regarding claim 27, the resulting combination yields the horizontal stop member being positioned between a proximal end of the foundation cage and a distal end of the foundation cage in view of Neusch’s Figure 16).
Regarding claim 28, while the resulting combination fails to explicitly disclose that the horizontal
stop member has a diameter of about 0.5 inches, Examiner took Official Notice in the previous office action that conventional rebar includes one with a diameter of about 0.5 inches. Applicant failed to challenge the Official Notice in their arguments.  Under the guidelines of MPEP 2144.03, to adequately traverse Official Notice, an applicant must specifically point out the supposed errors in the Examiner’s action including stating why the noticed fact is not considered to be common knowledge or well-known in the art.  A general allegation that the claims define a patentable invention without any reference to the Examiner’s assertion of Official Notice would be inadequate.  Since applicant did not adequately traverse the Examiner’s assertion of Official Notice, the facts are now considered to be admitted prior art (MPEP 2144.03).  Applicant’s traversal is considered inadequate because there was no reference to the Examiner’s assertion of Official Notice.  It would have been obvious to one of ordinary skill in the art to modify the horizontal stop member to have a diameter of about 0.5 inches since that size is commonly available.
Regarding claim 29, the resulting combination includes the foundation including a plurality of upright members (unnumbered; clearly shown in Neusch’s Figure 16) and the horizontal stop member being fixed to at least one of the plurality of upright members.
Claims 1-2, 13-19, 21-23, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Harrington, US 3,602,109 in view of Clough, US 833,202.
Regarding claim 1, Harrington teaches a bollard (Figures 1 and 2) comprising:
an impact receiving post (24) having an outer surface, a proximal end, and a distal end.
While Harrington discloses the proximal end of the impact receiving post to be embedded in concrete underground (Figure 2) but fails to provide further details, Clough teaches a pole base that is embedded in concrete underground with a foundation cage (metallic strengthening cage 3) and a horizontal stop member (5) fixed to a remainder of the foundation cage beneath the pole.  It would have been obvious to one of ordinary skill in the art to modify Harrington’s bollard to include a foundation cage to strengthen the base of the impact receiving post and to provide a horizontal stop member to support the post in view of Clough’s disclosure.  The resulting combination includes the foundation cage defining a three-dimensional lattice structure, the foundation cage being coupled to the proximal end of the impact receiving post and configured for installation in concrete beneath a ground surface, the foundation cage defining a recess that receives a proximal portion of the impact receiving post, the foundation cage including a horizontal stop member at least partially extending across the recess and supporting the impact receiving post and preventing the impact receiving post from extending further into the foundation cage, wherein the horizontal stop member is fixed to a remainder of the foundation cage beneath the impact receiving post, and wherein a maximum length of the horizontal stop member is approximately equal to an outermost width of the foundation cage.
Regarding claim 2, the resulting combination includes the foundation cage (Clough’s Figure 2 shows an isolated view of the foundation cage) including a plurality of upright members spaced from each other and aligned with the impact receiving post substantially vertically when installed beneath the ground surface.
Regarding claim 13, the resulting combination includes the foundation cage includes a cage proximal end, a cage distal end, and a cage height as measured from the cage proximal end to the cage distal end, and an overlapping portion that overlaps a portion of the impact receiving post. While there are no dimensions or percentages for the overlapping portion of the cage height, Clough clearly shows a portion of the foundation cage overlapping with a portion of the post. It would be obvious modify the resulting combination to have an overlapping portion in a range of approximately 40 to 60 percent of the cage height based on design choice as long as the bollard system would perform as desired.
Regarding claim 14, while the resulting combination fails to explicitly disclose that the impact receiving post has a diameter of approximately 5 inches to approximately 6 inches, this is a matter of mere change in size. One of ordinary skill in the art would be able to choose a diameter of the post to meet the desired function.
Regarding claim 15, while the resulting combination fails to disclose the impact receiving post having a height extending from the foundation cage of at least approximately 30 inches, this is a matter of obvious design choice based on the requirements of the project site and common engineering.
Regarding claim 16, while the resulting combination fails to disclose the impact receiving post having a height extending from the foundation cage of approximately 30 inches to approximately 54 inches, this is a matter of obvious design choice based on the requirements of the project site and common engineering. While the resulting combination fails to explicitly disclose that the impact receiving post has a diameter of approximately 5 inches to approximately 6 inches, this is a matter of mere change in size. One of ordinary skill in the art would be able to choose a diameter of the post to meet the desired function.
Regarding claim 17, while there are no dimensions for the overlapping portion that overlaps the impact post, Clough clearly shows a portion of the foundation cage overlapping with a portion of the post. It would be obvious modify the resulting combination to have an overlapping portion that overlaps the impact post by at least 21 inches based on design choice as long as the impact post would perform as desired.
Regarding claim 18, while the foundation cage is shown in the resulting combination but there is no diameter explicitly disclosed, a diameter of approximately 9 inches is a matter of mere change in size. One of ordinary skill in the art would be able to choose a diameter of the foundation cage to meet the desired function, since this is common engineering.
Regarding claim 19, while the foundation cage is shown in the resulting combination but there is no diameter or height explicitly disclosed, a diameter of approximately 9 inches and a height of approximately 36 inches is a matter of mere change in size. One of ordinary skill in the art would be able to choose a diameter and a height of the foundation cage to meet the desired function, since this is common engineering.
Regarding claim 21, since Harrington discloses that the impact receiving post is a steel pipe (column 3 lines 36-38), the resulting combination includes at least a portion of the impact receiving post being hollow.
Regarding claim 22, the resulting combination includes the foundation cage only partially overlapping the impact receiving post.
Regarding claim 23, the resulting combination includes the impact receiving post being cylindrical and includes a constant diameter from the proximal end to the distal end.
Regarding claim 30, the resulting combination includes the foundation cage being cylindrical and having an inner diameter approximately equal to an outer diameter of the impact receiving post.

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Harrington in view of Clough as applied above, further in view of Migliore, US 8,161,698 B2.
Regarding claim 3, the resulting combination from claim 2 includes the bollard system further comprising the foundation cage including a plurality of horizontal members with each of the plurality of horizontal members coupled to at least two upright members of the plurality of upright members (shown in Clough’s Figure 2). While the resulting combination fails to provide further details of each of the plurality of horizontal members, Migliore discloses a reinforcing cage within a concrete foundation, and discloses a plurality of horizontal members (56; Figure 7), each of the plurality of horizontal members having a first end and a second end with the first end overlapping the second end (shown in Figure 7). It would have been obvious to one of ordinary skill in the art to modify each of the plurality of horizontal members to include a first end and a second end with the first end overlapping the second end based on obvious design choice as an alternate way to form a closed horizontal member.
Regarding claim 4, in view of Migliore’s disclosure in Figure 7 that the plurality of horizontal members define an outer perimeter of a foundation cage, it would have been obvious to one of ordinary skill in the art to modify the plurality of horizontal members of the resulting combination to extend circumferentially around the plurality of upright members, the plurality of horizontal members defining an outer perimeter of the foundation cage.
Regarding claims 5 and 6, while the resulting combination fails to disclose that the plurality of upright members extend distally beyond a distal-most horizontal member of the plurality of horizontal members and extend proximally beyond a proximal-most horizontal member of the plurality of horizontal members, Migliore further discloses that the reinforcing cage has upright members that extend distally beyond a distal-most horizontal member of the plurality of horizontal members and extend proximally beyond a proximal-most horizontal member of the plurality of horizontal members (Figure 7). It would have been obvious to one of ordinary skill in the art to modify the upright members of the resulting combination to have the distal ends extend distally beyond a distal-most horizontal member of the plurality of horizontal members and to have the proximal ends extend proximally beyond a proximal-most horizontal member of the plurality of horizontal members in view of Migliore’s disclosure based on design choice.
Regarding claim 7, the resulting combination includes the plurality of horizontal members being perpendicular to the upright members.
	Claims 1 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over KR 100804095 (hereinafter will be referred to as KR ‘095) in view of Clough, US 833,202.
	Regarding claim 1, KR teaches a bollard comprising:
	an impact receiving post (112+111+114+122+190) having an outer surface, a proximal end, and
a distal end (Figures 5a and 5b).
	While KR ‘095 explicitly discloses using rebar (210; Figures 5a and 5b) to stabilize the portion of the post embedded within concrete (200) but fails to disclose using a foundation cage, Clough teaches a pole base that is embedded in concrete underground with a foundation cage (metallic strengthening cage 3) and a horizontal stop member (5) fixed to a remainder of the foundation cage beneath the pole.  It would have been obvious to one of ordinary skill in the art to modify KR ‘095’s bollard to include a foundation cage to strengthen the base of the impact receiving post and to provide a horizontal stop member to support the post in view of Clough’s disclosure.  The resulting combination includes the foundation cage defining a three-dimensional lattice structure, the foundation cage being coupled to the proximal end of the impact receiving post and configured for installation in concrete beneath a ground surface, the foundation cage defining a recess that receives a proximal portion of the impact receiving post, the foundation cage including a horizontal stop member at least partially extending across the recess and supporting the impact receiving post and preventing the impact receiving post from extending further into the foundation cage, wherein the horizontal stop member is fixed to a remainder of the foundation cage beneath the impact receiving post, and wherein a maximum length of the horizontal stop member is approximately equal to an outermost width of the foundation cage.
	Regarding claim 2, the resulting combination includes the foundation cage (Clough’s Figure 2 shows an isolated view of the foundation cage) including a plurality of upright members spaced from each other and aligned with the impact receiving post substantially vertically when installed beneath the ground surface.
	Regarding claim 9, the resulting combination includes a cover (150) that extends over the distal end and a distal portion of the outer surface of the impact receiving post; and a damper (cross portions shown in Figure 5b) sandwiched between the cover and the impact receiving post, the damper comprised of an elastomeric material (“cushioning action”; first page of the English translation).
	Regarding claim 10, the resulting combination includes a post height of the impact receiving post as measured from the proximal end to the distal end and the damper including a damper proximal
end, a damper distal end, and a damper height as measured from the damper proximal end to the
damper distal end. While it is not explicitly disclosed that the damper height is approximately 40
percent to approximately 60 percent of the post height, providing a damper height that is approximately
40 percent to approximately 60 percent of the post height is an obvious modification based on factors
such as bumper height of cars and the amount of post that is above the ground when installed.
This is common engineering.
	Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KR ‘095 in view of Clough as applied to claim 1, further in view of Adler et al., US 2011/0033232 A1.
	Regarding claim 12, the resulting combination includes the distal end of the impact receiving post being unsupported and configured to deflect relative to the proximal end of the impact receiving post, and the bollard is a single, standalone bollard.  Adler discloses that it is a matter of obviousness to size the base and the height of the bollard to meet ASTM crash test ratings (last three lines of [0079]).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to comply with ASTM F3016 when the foundation cage and at least a portion of the impact receiving post are installed in concrete beneath the ground surface if it was desired to use the bollard in a project site that had an ASTM F3016 requirement.
Regarding claim 20, according to ASTM F3016, the standard is met when the displacement distance of the distal end of a post is less than 48 inches when the post is struck by a 5,000 lb vehicle traveling at up to 30 mph; at a displacement greater than 48 inches, it fails to meet the standard. Adler discloses that it is a matter of obviousness to size the base and the height of the bollard to meet ASTM crash test ratings (last three lines of [0079]).  It would have been obvious to one of ordinary skill in the art to design the foundation cage and the impact post such that the displacement of the impact of the distal end of the impact receiving post to 48 inches or less when the bollard system is struck by a vehicle weighing up to 5,000 pounds and traveling at up to 10 mph when the foundation cage and at least a portion of the impact receiving post are installed in concrete beneath the ground surface in order to meet the standard for ASTM F3016 in view of Adler’s disclosure if it was desired to use the bollard in a project site that had an ASTM F3016 requirement.
	Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harrington in view of Clough as applied to claim 1, further in view of Adler et al., US 2011/0033232 A1.
Regarding claim 12, the resulting combination includes the distal end of the impact receiving post being unsupported and capable of deflecting relative to the proximal end of the impact receiving post (since Harrington discloses the post to be made of a steel pipe), and the bollard is a single, standalone bollard.  Adler discloses that it is a matter of obviousness to size the base and the height of the bollard to meet ASTM crash test ratings (last three lines of [0079]).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to comply with ASTM F3016 when the foundation cage and at least a portion of the impact receiving post are installed in concrete beneath the ground surface if it was desired to use the bollard in a project site that had an ASTM F3016 requirement.
Regarding claim 20, according to ASTM F3016, the standard is met when the displacement distance of the distal end of a post is less than 48 inches when the post is struck by a 5,000 lb vehicle traveling at up to 30 mph; at a displacement greater than 48 inches, it fails to meet the standard. Adler discloses that it is a matter of obviousness to size the base and the height of the bollard to meet ASTM crash test ratings (last three lines of [0079]).  It would have been obvious to one of ordinary skill in the art to design the base including the foundation cage and the impact post such that the displacement of the impact of the distal end of the impact receiving post to 48 inches or less when the bollard system is struck by a vehicle weighing up to 5,000 pounds and traveling at up to 10 mph when the foundation cage and at least a portion of the impact receiving post are installed in concrete beneath the ground surface in order to meet the standard for ASTM F3016 in view of Adler’s disclosure if it was desired to use the bollard in a project site that had an ASTM F3016 requirement.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Harrington, US 3,602,109 in view of Clough, US 833,202; Lang, US 4,861,194; Migliore, US 8,161,698 B2; and Adler et al., US 2011/0033232 A1.
	Regarding claim 25, Harrington teaches a bollard comprising:
	an impact receiving post (24) having an outer surface, a proximal end and a distal end, the impact receiving post being cylindrical and having a constant diameter from the proximal end to the distal end (Figures 1 and 2), at least a portion of the impact receiving post being hollow (steel pipe; column 3 lines 36-38), wherein the distal end of the impact receiving post is unsupported and capable of deflecting relative to the proximal end of the impact receiving post (since the post is a steel pipe) and the bollard is a single, standalone bollard.
	While Harrington discloses the proximal end of the impact receiving post to be embedded in concrete underground (Figure 2) but fails to provide further details, Clough teaches a pole base that is embedded in concrete underground with a foundation cage (metallic strengthening cage 3) and a horizontal stop member (5) fixed to a remainder of the foundation cage beneath the pole.  It would have been obvious to one of ordinary skill in the art to modify Harrington’s bollard to include a foundation cage to strengthen the base of the impact receiving post and to provide a horizontal stop member to support the post in view of Clough’s disclosure.  While the resulting combination fails to disclose that the foundation cage is made of rebar, Lang teaches a foundation cage and discloses that the foundation cage is constructed of conventional rebar (column 2 lines 39-42).  It would have been obvious to one of ordinary skill in the art to modify the foundation cage of the resulting combination to be comprised of rebar in view of Lang’s disclosure that rebar is a conventional material.  The resulting combination includes the foundation cage defining a three-dimensional cylindrical lattice structure coupled to the proximal end of the impact receiving post, the foundation cage defining a recess to receive the proximal end of the impact receiving post such that the foundation cage partially overlaps the impact receiving post, the foundation cage configured for installation in a concrete core beneath a ground surface, a plurality of upright members spaced from each other and parallel to each other, the plurality of upright members aligned substantially vertically when installed beneath the ground surface; a plurality of horizontal members each coupled to at least two upright members of the plurality of upright members, the plurality of horizontal members extending circumferentially around the plurality of upright members, and the plurality of horizontal members being perpendicular to the plurality of upright members.
	While the resulting combination fails to disclose that the concrete core has a diameter of approximately 8 inches to approximately 10 inches, this is a matter of mere change in size.  One of ordinary skill in the art would be able to choose a diameter of the concrete core to meet the desired function, since this is common engineering.
	While the resulting combination fails to disclose that the foundation cage has a diameter of approximately 8 inches to approximately 10 inches and a height of approximately 30 inches to approximately 42 inches, a diameter of approximately 8 to 10 inches and a height of approximately 30 inches to approximately 42 inches is a matter of mere change in size. One of ordinary skill in the art would be able to choose a diameter and height of the foundation cage to meet the desired function, since this is common engineering.
	While the resulting combination fails to provide further details of each of the plurality of horizontal members, Migliore discloses a reinforcing cage within a concrete foundation, and discloses a plurality of horizontal members (56; Figure 7), each of the plurality of horizontal members having a first end and a second end with the first end overlapping the second end (shown in Figure 7). It would have been obvious to one of ordinary skill in the art to modify each of the plurality of horizontal members to include a first end and a second end with the first end overlapping the second end based on obvious design choice as an alternate way to form a closed horizontal member.
	While the resulting combination fails to disclose that the plurality of upright members extend distally beyond a distal-most horizontal member of the plurality of horizontal members and extend proximally beyond a proximal-most horizontal member of the plurality of horizontal members, Migliore further discloses that the reinforcing cage has upright members that extend distally beyond a distal-most horizontal member of the plurality of horizontal members and extend proximally beyond a proximal-most horizontal member of the plurality of horizontal members (Figure 7). It would have been obvious to one of ordinary skill in the art to modify the upright members of the resulting combination to have the distal ends extend distally beyond a distal-most horizontal member of the plurality of horizontal members and to have the proximal ends extend proximally beyond a proximal-most horizontal member of the plurality of horizontal members in view of Migliore’s disclosure based on design choice.
	Lang further discloses a first horizontal stop member (member of grill 4; made of conventional rebar; column 2 lines 24-26 and 39-42) and a second horizontal stop member parallel to the first horizontal stop member, each of the first horizontal stop member and second horizontal stop member fixed (welded) to the foundation cage.  It would have been obvious to one of ordinary skill in the art to modify the horizontal stop member of the resulting combination to be a first horizontal stop member and a second horizontal stop member parallel to the first horizontal stop member, each of the first horizontal stop member and second horizontal stop member fixed (welded) to the foundation cage in view of Lang’s disclosure as an alternate horizontal support member.  The resulting combination includes the horizontal stop member extending across the recess to support the impact receiving post and preventing the impact receiving post from extending further into the foundation cage.
	While the resulting combination fails to disclose that the bollard complies with ASTM F3016, Adler discloses that it is a matter of obviousness to size the base and the height of the bollard to meet ASTM crash test ratings (last three lines of [0079]).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to comply with ASTM F3016 when the foundation cage and at least a portion of the impact receiving post are installed in concrete beneath the ground surface if it was desired to use the bollard in a project site that had an ASTM F3016 requirement.

Response to Arguments
Applicant’s arguments with respect to claims 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited sheet.  Platt, US 3,141,655 is cited for a standalone, single bollard with an underground foundation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819. The examiner can normally be reached M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/Examiner, Art Unit 3671